DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 8/25/21 is acknowledged.  The traversal is on the ground(s) that claim 9 comprises a core of claim 1, and a portion of Davis et al. (US 2017/0335706 A1, hereinafter Davis, cited by applicant) that the examiner is equating to the claimed impact portion is not intended to be cut.  This is not found persuasive because the core of claim 1 is not a special technical feature, as David teaches the claimed core. The limitation “intended to be cut” does not impart any structure on the claimed core. In addition, item 112 of Fig. 9 and item 118 of Fig. 10 is made by the core (Fig. 7, item 98) which faces the molten metal and they are projection imposed on a base surface, thus are an impact portion.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis.
Re Claim 1. Davis teaches a core (Fig. 7, item 102) for the foundry of an aeronautical part such as a turbine blade, the core being intended to be disposed in an inner housing defined by a mold, the core comprising: 
- a body (item 102) intended to form the internal shape of the aeronautical part, 
- an impact portion (a portion that makes item 112 of Fig. 9), intended to form a sacrificial portion that will be cut, disposed on at least a portion of the periphery of the body (Fig. 7 & 9) so as to break a fluid jet when filling the inner housing with the fluid, the impact portion comprising a base, a top and at least one deflection wall converging from the base to the top (Fig. 9).  


While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Davis teaches wherein the impact portion extends continuously from the body (Fig. 9).
  
Re Claim 3. Davis teaches wherein the top is rounded (Fig. 9).  

Re Claim 4. Davis teaches wherein the slope of the at least one deflection wall in at least one plane normal to the base and passing through the top has several values (Fig. 9).  

Re Claim 6. Davis teaches wherein the impact portion has a height comprised between 100% of the width of the core (para. 67).  
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Re Claim 5. Davis teaches wherein the slope of the at least one deflection wall is lower in the vicinity of the top than the slope in the vicinity of a base of the impact portion (Fig. 9).  

Re Claim 7. Davis teaches wherein the body and the impact portion are formed integrally (Fig. 7).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8: The prior art, taken alone or in combination, fails to teach that the impact portion and the body are connected at least by a plurality of shanks.

	The closest prior art is Davis. Davis teaches that the impact portion and the body is a single piece (Fig. 7), thus fails to teach or suggest that the impact portion and the body are connected at least by a plurality of shanks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/14/2021